Title: To Benjamin Franklin from Gourlade & Moylan, 11 August 1780
From: Gourlade & Moylan
To: Franklin, Benjamin


Honord SirL’Orient 11th. August 1780
We are persuaded that Commodore Jones Kept you regularly advised of the State of the Frigate Ariel wch. was the reason we did not trouble you on the same subject since our letter to you of the 19 ulto.— That vessel has been in the Rode since the 29th. of said month and nothing now delays her departure but the settlement of the Bon homme Richard’s prize money & wages. We wish you & Mr. Le Ray De Chaumont woud fall on some plan to bring these matters to some conclusion, otherwise the delay of the Ariel will be attended with aditional & heavy expence, for all vessels in port are continually in want.
We have the honor to be respectfully Honord Sir Your most obedient & most humble Sts
Gourlade & Moylan
The Honorable B. Franklin Esqr. Minister plenepotentiary from the United States of America at passÿ
 
Addressed: The Honorable / Benj: Franklin Esqr. / Minester plenepotentiary from / the United States of America / at / Passÿ
Notations: Gourlade & Moylan L’Orient August 11. 1780 / Repondue le 19. augt
